Citation Nr: 0000278	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for post-
traumatic stress disorder (PTSD); and, if so, whether service 
connection is warranted for this disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and W. R. Mark

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from July 1968 to May 1971.  

In February 1987, the Board denied service connection for a 
psychiatric disorder, including PTSD.  In March 1988, the 
Board reconsidered the February 1987 Board decision, and 
denied the claim.  

By rating action in April 1990, the RO denied the veteran's 
request to reopen the claim of service connection for PTSD on 
the basis that new and material evidence had not been 
submitted.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter comes before the Board on appeal from a June 1996 
decision by the RO which found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD.  A personal hearing at the RO was held 
in January 1995.  The Board remanded the appeal in July 1998, 
to accommodate the veteran's request for a personal hearing 
before a member of the Board.  The veteran failed to appear 
for a scheduled hearing in August 1999, and the appeal was 
subsequently returned to the Board for appellate 
consideration.  

While the RO determined that the additional evidence 
presented in connection with the veteran's request to reopen 
his claim for service connection for PTSD was new and 
material, the Board is required to conduct an independent new 
and material evidence analysis in claims involving final 
rating decisions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 
1996).


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by the RO in 
April 1990.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for PTSD is new and material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, service connection for PTSD was last finally 
denied by the RO in April 1990.  Because the present appeal 
with regard to this issue does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In view of the 
decision by the RO and by the undersigned in this case, it is 
unnecessary to determine whether the RO relied on Hodge in 
rendering its determination.

Factual Background

The evidence of record at the time of the RO decision in 
April 1990, included the veteran's service medical records, 
numerous VA and private medical records from 1980 to 1989, a 
transcript of the veteran's testimony at a personal hearing 
at the RO in November 1986, and reports of a VA examinations 
conducted in November 1982 and February 1985.  

The service medical records note an observation that the 
veteran appeared anxious in February 1970.  The impressions 
at that time did not refer to the psyche.  In January 1970, 
the veteran had a complaint regarding his nerves.  Librium 
was prescribed.  At separation examination in May 1971, the 
veteran's psychiatric status was normal.  He reported that 
his usual occupation was as a musician.

The VA and private medical reports show treatment for various 
complaints, including psychiatric problems, beginning in 
1980.  The reports noted, by way of history, that the veteran 
had problems with alcohol abuse, anxiety, and depression 
beginning shortly after his father's unexpected death from a 
myocardial infarction a few weeks after the veteran returned 
home from service.  A letter from a private physician dated 
in February 1985 indicated that the veteran was treated for 
various problems, including nervousness, since childhood.  
The physician noted that the veteran was seen for a marked 
increase in anxiety symptoms, restlessness, and general 
irritability in December 1981, "shortly" after his 
discharge from service.  The examiner opined that the 
veteran's present mental instability was aggravated to some 
degree by military service.  The various medical reports 
offered several diagnoses, including psychoneurosis with 
anxiety depression, and generalized anxiety disorder.  

The VA examination reports in 1982 and 1985 were essentially 
the same, and showed a history of treatment for psychiatric 
problems beginning in the early 1980's.  The records noted 
the veteran's medical history, which included substance abuse 
beginning in service, and his problems obtaining and 
retaining employment since his discharge from service.  The 
veteran did not report any problems pertaining to his 
experiences in Vietnam.  The diagnosis on the examinations 
was generalized anxiety disorder with depressive and paranoid 
features.  

The veteran testified at a personal hearing in November 1985 
that he experienced numerous stressors in Vietnam, including 
coming under mortar attack on several occasions and seeing 
dead children and civilians.  The veteran reported that he 
was trained to work as a mechanic in service, but that he was 
assigned to Special Services and entertained the troops for 
most of his time in service.  

A VA outpatient record in December 1989 indicated that the 
veteran was to be evaluated for PTSD "issues" and possible 
follow-up.  

The evidence added to the record since the April 1990 rating 
decision includes VA progress notes from 1992 to 1993, a 
January 1994 VA examination report, and a transcript of a 
personal hearing held at the RO in January 1995.  

The VA progress notes show treatment for psychiatric problems 
from May 1992 to September 1993.  A diagnosis of PTSD was 
rendered on several occasions.  

When examined by VA in January 1994, the veteran reported 
that he witnessed several traumatic events while in Vietnam.  
The diagnosis was PTSD with depressive features.  

At a hearing before the Regional Office in January 1995, the 
veteran testified that he had been in numerous combat 
situations while on routine patrol, during reconnaissance 
missions, and while on guard duty.  The veteran also asserted 
that he saw numerous dead bodies following rocket/mortar 
attacks on his base.  A psychotherapist opined that the 
veteran suffered from PTSD due to his experiences in Vietnam.  

Analysis

The totality of the medical evidence added to the record 
since the April 1990 rating decision indicates that the 
veteran has PTSD which is related to traumatic experiences in 
Vietnam.  Specifically, the additional medical records show a 
diagnosis of PTSD.  The testimony of a psychotherapist 
provides the nexus element between the veteran's current 
psychiatric disorder and military service.  The additional 
evidence is new as it was not previously considered by the 
RO, and provides additional information which suggests 
service incurrence of the veteran's current psychiatric 
disorder, diagnosed as PTSD.  The records are also material 
as they are so significant that they must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156.  

Having decided that the additional evidence is new and 
material, the Board finds that the claim is reopened.  
However, because additional evidence is needed on this issue, 
the matter will be addressed further in the Remand portion of 
this document.  



ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  


REMAND

At the personal hearing at the RO in January 1995, the 
veteran testified that he witnessed numerous traumatic events 
in Vietnam which he believes caused his PTSD.  The veteran 
testified that on the night he arrived at his duty station 
(An-Khe) in Vietnam, and the following night as well, the 
base was under mortar and rocket attack in which 20 or more 
American soldiers were killed.  The veteran reported that 
when he landed at the base, there were dead bodies lying 
everywhere.  He described another mortar/rocket attack on An-
Khe that occurred one Sunday morning in which 20 to 23 
American soldiers were killed.  The veteran also asserted 
that he drove an armored personnel carrier (APC) on search 
and destroy missions, and that he was involved in perimeter 
guard duty, combat operations, and reconnaissance missions.  
He also claimed he came under enemy attack on numerous 
occasions while on more than 100 convoy missions.  When 
examined by VA in January 1994, the veteran described several 
additional incidents, including losing his best friend and 
several others, and witnessing the death of a number of 
American soldiers when a bomb exploded at a nightclub in 
Vietnam.  

In adjudicating a claim of service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  Additionally, service connection for PTSD 
requires credible evidence that an inservice stressor 
occurred.  Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

As noted above, a diagnosis of PTSD was rendered on VA 
examination in January 1994 (additional diagnosis of PTSD 
were offered on numerous VA outpatient records and by the 
veteran's psychotherapist at a personal hearing in January 
1995).  It is evident that the diagnosis was made based only 
on a history as reported by the veteran which did not include 
any specific information concerning events and circumstances 
of the claimed stressors that are necessary to support the 
diagnosis.  Therefore, additional detailed information of the 
veteran's in service experiences is necessary.  If such is 
obtained, an attempt to verify the stressors should be 
undertaken.  

The Board stresses to the veteran that, 
although the VA has a duty to assist the 
veteran with the development of the 
evidence in connection with his claim for 
an increased rating, the duty to assist 
is not always a one-way street.  38 
U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request, once 
again, that he furnish a complete 
detailed description of the specific 
traumatic incident(s) which produced the 
stressor(s) that resulted in his claimed 
PTSD, including the dates, exact 
location, and circumstances of the 
incidents, and the names, hometowns (if 
known) and unit to which assigned of any 
other individuals involved.  In addition, 
the unit to which the veteran was 
assigned at the time of the alleged 
incident should be noted.  Particular 
emphasis should be placed on those 
incidents which the veteran now alleges 
he reexperiences as stressors.  

The veteran should be asked to provide 
the names and addresses of all medical 
care providers who have treated him for 
his psychiatric problems since service.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records not already contained in the 
claims folder from the identified 
treatment sources, as well as any VA 
clinical records, including VA treatment 
clinics in Worcester and Bedford, 
Massachusetts.  The RO should also 
attempt to obtain all available medical 
records from Dr. P. A. Isaacson, 4 
Merriam Parkway, Fitchburg, MA 01420, for 
treatment beginning in December 1971.  
All records obtained should be associate 
with the claims folder.  

2.  Upon completion of the above, a list 
of all the veteran's alleged stressors 
(including all details furnished) gleaned 
from evidence in the claims folder, 
together with a copy of the veteran's 
service personnel records, should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of any identified 
incident(s).  

3.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor.  The RO must specify exactly 
which stressor or stressors in service, 
if any, it has determined are verified by 
the evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

4.  If the RO is able to confirm the 
veteran's claimed stressor(s), he should 
then be afforded a VA psychiatric 
examination to determine if he has PTSD 
due to any of the verified stressors.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review before the 
examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate the 
veteran's condition.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The RO must specify for the examiner 
the stressor or stressors to which 
it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to 
consider only those events in 
determining whether the veteran 
currently has PTSD under the 
criteria in DSM III-R or IV.  If 
PTSD is identified, the 
precipitating stressor(s) should be 
fully described.  The physician 
should note whether any of the 
claimed in-service stressors, singly 
or taken together, are linked to the 
veteran's current symptomatology.  
The examiner should provide a 
thorough explanation for the 
conclusions reached.  If the 
examiner agrees or disagrees with 
any opinion of record, it would be 
helpful if the examiner discusses 
the reasons for any such agreement 
or disagreement.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  This should include the revised 
criteria pertaining to service connection 
for PTSD as contained in 38 C.F.R. 
§ 3.304(f).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


